Citation Nr: 1727752	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for mandibular bone loss (hereinafter dental bone condition).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to December 1983 and from December 1985 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the Veteran's claims file is currently at the RO in Albuquerque, New Mexico.

The issues of entitlement to service connection for hypertension and entitlement to service connection for dental bone condition were remanded to the RO in February 2015 for additional development.

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have a hypertension disability.

2.  The Veteran does not have a dental bone condition for which service connection for compensation purposes can be granted.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed therein. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303(a), 3.303(b), 3.303(d), 3.307, 3.309(a), 3.309(b) (2016).

2.  Periodontal disease does not meet the requirements for service connection for a dental condition for compensation purposes. 38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in February 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a May 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's hypertension claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded two VA examinations in June 2009, two VA examinations in June 2015, and a VA examination in May 2016.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

III.  Entitlement to Service Connection for Hypertension

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The combat provision in 38 U.S.C.A. § 1154(b) (West 2014) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  In certain documents in the record, it is indicated that the Veteran engaged in combat while serving in Southwest Asia.  However, inasmuch as the Veteran has not asserted that combat service caused hypertension, the provisions under 38 U.S.C.A. § 1154(b) (West 2014) will not be applied here.
Likewise, the Board has considered the case under the law governing Gulf War Veterans.  However, hypertension is a known disease.  Therefore the provisions under 38 C.F.R. § 3.317 (2016) will not be applied here,

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including hypertension, if the disease is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Facts and Evidence

The Veteran claims that he has hypertension that was incurred during his active service.

In this matter, the evidence consists of service treatment records (STRs), VA treatment records, and VA examination reports. 

The Veteran's STRs from the 1980s indicated that the Veteran's blood pressure was 118/72 in June 1983; 124/84 in November 1983; and "neither low nor high" in March 1985.

In April 1993, the Veteran reported that he did not have hypertension in a dental STR.

An STR from January 1997 reported that the Veteran underwent a laser-assisted uvula-palatoplasty (LAUP) surgical procedure to alleviate snoring.  The specialist conducting the procedure indicated blood pressure of 163/93 before anesthesia was administered; and 163/94 after the procedure ended.

In May 1998, the Veteran reported that he did not have hypertension in a dental STR.

A January 1999 STR from the Naval Medical Center in San Diego indicated that the Veteran did not have high blood pressure during a procedure involving conscious sedation monitoring.

In a September 1999 chronological report of medical care, the Veteran reported that he did not have high blood pressure.  In the same record, he noted that there was a history of hypertension in his family.

A June 2004 STR reported blood pressure of 137/90.  An October 2006 STR reported blood pressure of 130/90.  In a May 2008 STR, the Veteran reported that he had a history of hypertension.  An August 2008 STR reported blood pressure of 132/90.  A November 2008 STR reported blood pressure of 132/100.  The examiner also noted that the Veteran was being referred for hypertension, in an examiner's summary there was a report of untreated hypertension.

A review of the Veteran's treatment records from the Milwaukee, Wisconsin Veterans Affairs Medical Center (VAMC) between April 2009 and July 2009 showed blood pressure of 124/81, 128/83, and 123/83.  The records also reported that the Veteran did not have hypertension.

In June 2009, the Veteran was afforded a VA general examination.  The examiner noted that STRs were not available for review.  The examiner reported that the Veteran stated that he had had periodic high blood pressure readings while in service.  The Veteran was unable to provide a date when these elevated readings began.  Furthermore, the examiner reported that the Veteran denied signs or symptoms suggestive of hypertension and denied ever being hospitalized for either a hypertensive crisis or a cardiac event.  However, the Veteran did indicate that he was told that his blood pressure was slightly elevated in a December 2008 examination.  The Veteran also denied being diagnosed specifically with hypertension or receiving any medication during times when his blood pressure was elevated while in service.  Likewise, the Veteran denied being seen throughout his service for 5 consecutive days of blood pressure checks.  The Veteran did state that there was a history of hypertension in his family. He denied any previous history of hypertensive disease, including myocardial infarction, coronary artery disease, congestive heart failure, heart murmurs, or arrhythmias.

As to symptoms, the Veteran stated that he had occasional short-term headaches associated with a jittery lightheaded feeling.  He stressed that this occurred rarely and he had not had his blood pressure checked when these symptoms arose.

On physical examination, the Veteran's blood pressure was 124/81.  The examiner also opined that the physical examination was negative for present hypertension, reported history of hypertension, or the use of any hypertension medication.

A June 2012 VA treatment record reported that the Veteran did not have hypertension.

In June 2015, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's treatment records and electronic claims file, considered the Veteran's lay statements, and provided an in-person examination.  The examiner opined that the Veteran did not have hypertension.  The examiner considered the past elevated blood pressure readings and provided a rationale for her/ his findings, first noting that an examiner has never provided diagnostic impressions of hypertension.  Furthermore, the examiner reported that the Veteran's periodic rises in blood pressure during service were minor, exhibiting no pattern of elevated blood pressure readings.  The examiner also noted that a 5-day blood pressure check had never been performed.  Moreover, the examiner opined that the Veteran is service connected for a stress disorder which can cause transient elevations in blood pressure but this disorder is not a primary cause of hypertension

A February 2016 treatment record from the Albuquerque, New Mexico VAMC reported blood pressure of 142/93.

Analysis

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability. See Shedden, 381 F.3d at 1167.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for hypertension is not warranted.

The Board notes that the evidence of record indicates that the Veteran does not have hypertension.  Specifically, both the June 2009 VA examiner and June 2015 VA examiner reported upon physical examination that the Veteran did not have hypertension.  The 2009 VA examiner reported that the Veteran specifically denied any previous history of hypertensive disease such as myocardial infarction, coronary artery disease, congestive heart failure, heart murmurs, or arrhythmias.  As to hypertension, the 2009 VA examiner noted that the Veteran only reported a family history of hypertension; his other complaints involved incidents of elevated blood pressure.  The 2015 VA examiner reviewed the Veteran's treatment records and electronic claims file and opined that his past incidents of elevated blood pressure were minor and were not indicative of hypertension; the examiner provided a rationale for his opinion concerning these incidents of elevated blood pressure by noting that the Veteran was service connected for a stress disorder which can cause transient elevations in blood pressure. 

In the absence of evidence of current disability, there can be no grant of service connection under the law. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there are intermittent reports of elevated blood pressure; however, there are no regular patterns of blood pressure elevation, no 5-day blood pressure check results, and the Veteran has sustained no discernable impairment.  The Veteran's claim therefore does not rise to the VA's level of current disability.  In reaching this conclusion, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  To the extent that the Veteran asserts that he has a current disability, his lay statements and contentions pale when compared to the more probative and credible medical evidence.

Since the claim involves hypertension, the Board has considered the provisions of 38 U.S.C.A. § 1101 (West 2014) and 38 C.F.R. § 3.303(b) (2016).  Clearly, the concepts of chronicity and continuity are for consideration.  Nevertheless, the controlling statutes 38 U.S.C.A. §§ 1110 and 1131 (West 2014) require the existence of disability.  Here, chronicity is legitimately questioned and in light of the medical evidence, any argument regarding continuity fails.  38 C.F.R. § 3.303(b) (2016) does not replace the requirement of disability.  Stated differently, the Veteran had some elevated blood pressure readings during service.  In fact, an examiner around the time of separation reported a history of untreated hypertension.  However, an examination that complied with regulations and the use of the term "history" reflects that hypertension as a disease process was not "noted" and the Veteran did not have characteristic manifestations within the VA definition of hypertension. See 38 C.F.R. § 4.104. Diagnostic Code 7101, Note 1 (2016) ("[H]ypertension must be confirmed by ratings taken two or more times on at least three different days [...] The term hypertension means that the diastolic blood pressure is predominantly 90 mm, or greater.")  As such, chronicity may be questioned legitimately.

In summary, the competent medical opinions of record do not support a finding that service connection for hypertension is warranted.  The Veteran does not have a current disability of hypertension, therefore service connection for hypertension cannot be granted under the law. Brammer, 3 Vet App. at 223, 225.

IV.  Entitlement to Service Connection for Dental Bone Condition

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate. Id.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2016).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by a suitable prosthesis. Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes. 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).

Facts and Evidence

The Veteran contends that while on active duty he began to notice that he was "losing bone" in the posterior regions of his upper and lower jaws.

In this matter, the evidence consists of an dental STRs, VA periodic dental examination reports, and VA dental examination reports. 

A May 1995 dental examination STR indicated that the Veteran had calculus on the lingual section of the mandibular anteriors.

A May 1997 dental examination STR reported that the Veteran had periodontal disease and caries.

In a May 1998 VA periodic dental examination, the examiner noted that the Veteran had generalized gingivitis and mild periodontitis.  Also noted as assessments were continued minor risks for periodontitis and low risk for caries.

In a May 1999 VA periodic dental examination, the examiner reported that the Veteran had general recession, mild leukoplakia at the anterior, a missing molar, and possible periodontitis.  The examiner further opined as assessments that the Veteran had a moderate risk for periodontitis and low risk for caries.

An August 1999 notation in the Veteran's dental STRs reported dental erosion, left lower vestibular anterior leukoplakia, and recession.

An October 1999 notation in the Veteran's dental STRs reported gingivitis.

In a June 2000 VA periodic dental examination, the examiner noted that the Veteran had a carie at 19, localized gingivitis, and mild periodontitis.

A July 2000 notation in the Veteran's dental STRs reported removal of decay and a deep cavity.

In a May 2001 VA periodic dental examination, the examiner reported calculus, bilateral [tobacco] dippers lesions, and a moderate risk for periodontitis.

In a May 2002 VA periodic dental examination, the examiner noted that the Veteran had hyperkeratosis and mild gingivitis.
A June 2001 notation in the Veteran's dental STRs reported edema in the lower molars.

An August 2001 notation in the Veteran's dental STRs reported early moderate periodontitis that was stable.

A December 2001 notation in the Veteran's dental STRs reported periodontitis.

A June 2002 notation in the Veteran's dental STRs reported periodontitis.

In a February 2004 VA periodic dental examination, the examiner reported generalized gingivitis and snuff dip lesions.

A March 2004 notation in the Veteran's dental STRs reported plaque and gingivitis at 1/3 of the facial side and on the first and second molars.

In an April 2005 VA periodic dental examination, the examiner stated that the Veteran had generalized gingivitis and a snuff dip lesion.

December 2006 notations in the Veteran's dental STRs reported that the Veteran had come for his initial periodontal therapy visit.  The examiner used the cavitron and hand scaled.  The examiner also noted that he explained the etiology of periodontal disease to the Veteran.

February 2007 notations in the Veteran's dental STRs indicated that the Veteran had come for a periodontal therapy visit.  The examiner used the cavitron and hand scaled.  Furthermore, the examiner reported that he explained the etiology of periodontal disease to the Veteran.

June 2007 notations in the Veteran's dental STRs reported that the Veteran had come for a periodontal therapy visit.  His applicable dental records were reviewed.  The examiner reported pocketing in all posterior sextants.  Cavitron calculus removal and hand scaling also occurred.

In June 2009, the Veteran was afforded a VA dental examination.  The examiner reported that he reviewed the Veteran's dental STRs from April 1993 to April 2005.  He noted that the Veteran had been diagnosed with chronic mild to moderate periodontitis during that time frame and was provided with regular treatment to ameliorate the condition.  The examiner considered the Veteran's complaints about losing bone while in active service.  Upon physical examination, the examiner reported a dentulous maxilla and mandible in a class one occlusion; a missing number 1 tooth; poor-to-fair oral hygiene with plaque and calculus present; bleeding on probing to depths of 6 millimeters in the maxillary and mandibular posterior regions; and the presence of hyperkeratosis and gingival recession in the mandibular right and left vestibule adjacent to teeth 22, 21, 27, and 28.

The examiner noted that the Veteran admitted to a smokeless tobacco habit.  In light of this tobacco habit, the examiner opined that the presence of hyperkeratosis and gingival recession in the mandibular right and left vestibule adjacent to teeth 22, 21, 27, and 28 was due to irritation from tobacco.

Examination of the temporal mandibular joint revealed no joint sounds.  Also, the maximum interincisal opening and lateral protrusive records were within normal limits, as were the temporalis and masseter muscles.

Panoramic radiographic imaging and a complete intraoral series from June 2009 revealed mild bone loss in the maxillary and mandibular posterior regions.

The examiner provided diagnostic impressions of chronic periodontitis and leukoplakia oral mucosa.  The examiner opined that the Veteran's chronic periodontitis was not caused by or the result of military service.

In June 2015, the Veteran was afforded a VA dental examination.  The examiner was unable to review the Veteran's claims file, but conducted an interview with the Veteran for a lay account of the Veteran's dental history.  From the interview responses, the examiner reported that Veteran had no history of regular consistent dental care; no history of acute dental or oral pathology; no orthodontic treatment; and regular dental care while growing up.

The examiner conducted a physical examination and noted missing, chipped, faceted, abfracted, tipped, and rotated teeth.  The examiner also remarked that the Veteran had 8 amalgams and two dental crowns.  The examiner reviewed panoramic radiographs of the Veteran's mouth, underscoring horizontal bone loss at the molars, angular bone loss, furcation bone loss, and widening PDL.  Furthermore, from the radiographic images, the examiner found that the Veteran had obvious periodontal destruction, noting that OSA/sleep and bruxism/clenching might have contributed to the progression of the destruction.

The examiner stated that the Veteran's general dental condition of periodontitis is not likely caused by military duty.  The examiner also stated that periodontitis is not a ratable disability for the purpose of compensation and pension (C & P) purposes.  As a rationale for his findings, the examiner stated that the Veteran's periodontitis may have multiple etiologies; initially having been OH-related but having progressed to a generalized chronic severe state due to bruxism on a nightly basis.

In May 2016, the Veteran was afforded a VA dental examination.  The examiner conducted an in-person examination but did not review the Veteran's claims file.  The examiner noted that the Veteran stated that he was told that he has periodontal disease and bone loss at the time of his retirement physical examination.

The examiner reported that the Veteran did not have mandible loss, including anatomical loss or bone injury (not due to edentulous atrophy or periodontal disease).  The examiner opined that neither osteomyelitis, osteoradionecrosis, nor bisphosphonate-related osteonecrosis of the jaw were applicable to the Veteran's condition.  The examiner also indicated that the Veteran's dental condition had no functional impacts as to his ability to work.  The examiner also reviewed the panoramic radiographs of the Veteran's mouth, opining that bone loss was visible around teeth 2, 7, and 31 which were mobile.

After the examination, the examiner reviewed the Veteran's dental records in the electronic claims file.  Upon consideration of the physical examination and records review, the examiner stated that the alveolar bone loss noted on the panoramic radiograph of the Veteran's mouth is most likely the result of periodontal disease.

Analysis

Under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016) as discussed above, the evidence of record (the Veteran's dental STRs, in-service periodic dental examinations, and the June 2009, June 2015, and May 2016 VA dental examinations), indicates that the Veteran does not have a dental disability for which service connection can be granted.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) (West 2014) is not for application as there is not an approximate balance of evidence. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied

Entitlement to service connection for dental bone condition is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


